DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a reservoir configured to be arranged circumferentially around a tower structure” (claim 14; where the fluid reservoir 13 as shown in fig. 2 does not appears to be configured to be arranged circumferentially around a tower structure) and “the reservoir comprises a seal” (claim 15; where the seal 17 also as shown in fig. 2 does not appear to be part of the reservoir but instead part of the fluid collecting system 16 surrounded by inflatable barrier 18 which are separate from reservoir 13) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-5, 10, 13 and 14 are objected to because of the following informalities:  
Claim 1 establishes “a tower structure” in line 1 of the claim; claim 1 then later reestablishes “a tower structure” and then again in claims 3-5, 10, 13 and 14; examiner recommends referring back to “the tower structure” since per the disclosure there appears to be only one tower structure.
Claim 2 recites “another, opposite end” for the first frame element and again for the second frame element; examiner recommends reciting “an other end” in order to establish antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein an upwardly directed lifting force applied at the connecting points, in combination with gravity working on the frame structure, causes the frame elements to slide along the sliding rails, thereby causing the scissor structure to contract or expand to adjust a diameter of the frame structure to an outer diameter of a tower structure”; this recitation raises indefiniteness for the following reasons: (a) the recitation appears to be narrative in nature where it does not appears to introduce limitations/elements to the claim, (b) it is not clear if applicant is intending to recite a method step i.e. “force applied at the connecting points … causes the frame elements to slide along … thereby causing the scissor structure to contract or expand ” or if this is functional language where the apparatus would behave in this manner if an upwardly directed lifting force is applied? (c) it appears that the applying of an upwardly directed lifting force at (or near) the connection points in combination with gravity could only result in contraction of the scissors structure and that expansion could only occur when the structure is sat down on the ground. (d) finally, and as a result of the above-mentioned ambiguity it is not clear if the phrase “adjust a diameter of the frame structure to an outer diameter of a tower structure” is positively reciting and requiring the tower structure in order to establish its diameter to which the adjustment is to be attained. This limitation will be examined as best understood pending applicant’s clarification and will be interpreted as functional language i.e. that the apparatus has structure that allows for the causation of adjustment in case of applying said upwardly directed lifting force.
Claim 14 recites “a reservoir configured to be arranged circumferentially around a tower structure”; indefiniteness arises because the fluid reservoir 13 as shown in fig. 2 does not appears to be configured to be arranged circumferentially around a tower structure, where it appears to be a standard fluid tank.
Claim 15 recites “the reservoir comprises a seal”; indefiniteness arises because the seal 17 as shown in fig. 2 does not appear to be part of the reservoir but instead part of the fluid collecting system 16 surrounded by inflatable barrier 18 which are separate from reservoir 13. 
Note that claims 14 and 15 are only rejected under 35 U.S.C. 112(b) pending applicant’s clarification; since the application does not disclose those limitations i.e. the reservoir being configured to be arranged circumferentially around a tower structure and the seal being part of the reservoir.
Dependent claims are rejected since they depend from a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bagheri, WO (2017/032438).
	In regards to claim 1 Bagheri discloses:
	An apparatus for movement along a tower structure (fig. 1), the apparatus being configured to be arranged at least partly circumferentially around the tower structure (1) (as shown in fig. 1), the apparatus comprising: 
a plurality of sliding rails (9),
a frame structure (7) comprising a plurality of frame elements (plurality of 7as), each frame element being slidably connected to at least one of the sliding rails (at connector 10; fig. 1, 2), the frame elements and the sliding rails being interconnected to form a scissor structure (Paragraphs [0040] & [0041]; see excerpt below), 
wherein the frame structure is connectable to a hoisting mechanism (able to be connecting to a hoisting mechanism for example at connection points 10 or in this case  carriage and undercarriage systems 6 & 8) via connecting points (10) of at least some of the frame elements at or near positions where the frame elements are connected (at or near points 10 as shown in fig. 2) to the sliding rails, and wherein an upwardly directed lifting force applied at the connecting points, in combination with gravity working on the frame structure, causes the frame elements to slide along the sliding rails, thereby causing the scissor structure to contract or expand (at least contract as best understood and as described in paragraph [0034]; excerpt below) to adjust a diameter of the frame structure to an outer diameter of a tower structure (when length is varied in the circumferential direction as described in paragraph [0041]) having the apparatus mounted thereon.


    PNG
    media_image1.png
    267
    695
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    131
    696
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    631
    785
    media_image3.png
    Greyscale

	In regards to claim 2 Bagheri discloses wherein the frame elements (plurality of 7as) are arranged in pairs (see annotated drawings of the 1st and 2nd elements that forms the pair where each one of the elements can be more than one component), where a first frame element (1st (blue) element; for colors please view the action in PAIR) of a pair of frame elements (1st and 2nd elements as shown in annotated drawings below) has one end (right hand side of 1st element) fixedly connected (to connector 10 where the connection link is solid i.e. not grooved) to a first sliding rail (middle rail 9) and another, opposite end (left hand side of 1st element) connected slidingly (to connector 10 at the left hand side where the connection link is grooved)  to a second sliding rail (left rail 9), and where a second frame element (2nd (red) element; for colors please view the action in PAIR) of the pair of frame elements has one end (left hand side) fixedly connected (to connector 10 where the connection link is solid i.e. not grooved) to the second sliding rail (left rail 9) and another, opposite end (right hand side) connected slidingly to the first sliding rail (to connector 10 at the right hand side where the connection link is grooved), and wherein the first frame element and the second frame element are pivotally connected to each other at a position (see connection positions in annotated drawings) arranged between the ends of the frame elements.

    PNG
    media_image4.png
    595
    786
    media_image4.png
    Greyscale

In regards to claim 3 Bagheri discloses the frame structure defines a polygonal shape (external perimeter of the scissors structure in the same manner as in the current invention) configured to surround the circumference of a tower structure (1).
In regards to claim 8 Bagheri discloses the frame structure (7) comprises two or more subassemblies (multiple elements 7a, 7b, 7c; as shown in fig. 2) being releasably connected (paragraph [0127]) to each other, thereby allowing the frame structure to be assembled and disassembled. 

    PNG
    media_image5.png
    83
    667
    media_image5.png
    Greyscale

	In regards to claim 9 Bagheri discloses a system for movement along a tower structure (fig. 1), the system comprising: an apparatus according to claim 1, and a hoisting mechanism (carriage and undercarriage systems 6 & 8) connected to the frame structure of the apparatus for hoisting the apparatus along a tower structure having the apparatus mounted thereon.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Bagheri as applied to claim 1 above, and further in view of Gallegos, US (2010/0018551).
	In regards to claim 4 Bagheri does not disclose treatment means for applying a surface treatment to a surface of a tower structure.
	Gallegos teaches treatment means (tower washer 10) for applying a surface treatment (high pressure liquid) to a surface of a tower structure (12), and wherein the treatment means are configured for cleaning (abstract), abrasive treatment, painting and/or coating of the surface of the tower structure.

    PNG
    media_image6.png
    130
    475
    media_image6.png
    Greyscale

	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the treatment means for applying a surface treatment taught by Gallegos onto the apparatus of Bagheri for the predictable function of providing means for washing the tower as suggested by the purpose of the Gallegos reference.
	In regards to claim 5 Gallegos teaches the treatment means comprises a plurality of nozzles (48s; fig. 3) arranged to spray a fluid onto a tower structure having the apparatus mounted thereon, and at least one fluid supply (20) connected to the nozzles.
	In regards to claim 6 Gallegos examiner takes Official Notice that brushes, flaps. or the like are old and well-known in the art to be provided to surround a spray nozzle to contain the fluid being sprayed. A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to utilize one of said confinements for the predictable function of stopping the sprayed fluid from contaminating the surrounding area.
	
Claim 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bagheri and Gallegos as applied to claim 5 above, and further in view of Kumar, US (2010/0132738).
In regards to claim 7 Bagheri and Gallegos do not teach a fluid collecting system for collecting surplus fluid sprayed by means of the nozzles.
	Kumar teaches the apparatus comprises or is connected to a fluid collecting system (collection curtain 70) for collecting surplus fluid sprayed by means of the nozzles.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the fluid collecting system taught by Kumar onto the apparatus of Bagheri as modified by Gallegos for the predictable function of collecting the cleaning solution as motivated by Kumar (abstract).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bagheri as applied to claim 9 above, and further in view of Holger, DE (20 2013 105 758).
	In regards to claim 10 Bagheri does not disclose the hoisting mechanism comprises a beam configured to be arranged on top of a tower structure, a lifting apparatus and one or more wires interconnecting the lifting apparatus and the connecting points of the frame elements of the apparatus, via the beam.
	Holger teaches the hoisting mechanism comprises a beam (1) configured to be arranged on top of a tower structure (fig. 7), a lifting apparatus (winch 13) and one or more wires (11).
	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the hoisting mechanism taught by Holger in place of the undercarriage system of Bagheri to provide a precisely controlled secured suspended support for the frame structure of Bagheri which would provide for enhanced safety in situations where the outer surface of the tower is wet or otherwise slippery due to dirt, debris, oil, spray residuals, etc. Furth more, it would have been obvious to a person of ordinary skill in the art to have the wires 11 attached to the connecting points of the frame structure of Bagheri in order to control the expansion/contraction of the frame elements. 
	In regards to claim 11 Holger teaches the hoisting mechanism comprises a control mechanism (paragraph [0038]; excerpt below) arranged to ensure that the apparatus maintains a substantially horizontal orientation during movement along a tower structure.

    PNG
    media_image7.png
    59
    617
    media_image7.png
    Greyscale

	In regards to claim 12 Holger teaches a remote control, wherein the remote control is configured for wired or wireless control of at least the hoisting mechanism from a position remote to the hoisting mechanism (paragraph [0038]; excerpt below).
	
    PNG
    media_image7.png
    59
    617
    media_image7.png
    Greyscale

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bagheri and Gallegos as applied to claim 5 above, and further in view of Kumar, US (2010/0132738).
In regards to claim 13 Bagheri does not disclose a plurality of nozzles.
	Gallegos teaches treatment means comprises a plurality of nozzles (48s; fig. 3) arranged to spray a fluid onto a tower structure having the apparatus mounted thereon, a fluid supply (20) connected to the nozzles.

    PNG
    media_image6.png
    130
    475
    media_image6.png
    Greyscale

	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the treatment means for applying a surface treatment taught by Gallegos onto the apparatus of Bagheri for the predictable function of providing means for washing the tower as suggested by the purpose of the Gallegos reference.
In regards to claim 13 Bagheri and Gallegos do not teach a fluid collecting system for collecting surplus fluid sprayed by means of the nozzles.
	Kumar teaches the apparatus comprises or is connected to a fluid collecting system (collection curtain 70) for collecting surplus fluid sprayed by means of the nozzles.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the fluid collecting system taught by Kumar onto the apparatus of Bagheri as modified by Gallegos for the predictable function of collecting the cleaning solution as motivated by Kumar (abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to pto-892 form for list of cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334. The examiner can normally be reached 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.M/Examiner, Art Unit 3634                                                                                                                                                                                                        

/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634